

	

		II

		109th CONGRESS

		1st Session

		S. 1421

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Ms. Collins introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To enhance resources to enforce United

		  States trade rights.

	

	

		1.Short titleThis Act may be cited as the

			 United States Trade Rights Enforcement

			 Act.

		2.Sense of

			 CongressIt is the sense of

			 Congress that—

			(1)United States producers that believe they

			 are injured by subsidized imports from nonmarket economy countries have not

			 been able to obtain relief through countervailing duty actions because the

			 Department of Commerce has declined to make countervailing duty determinations

			 for nonmarket economy countries in part because it lacks explicit legal

			 authority to do so;

			(2)explicitly making the countervailing duty

			 law under subtitle A of title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et

			 seq.) applicable to actions by nonmarket economy countries would give United

			 States producers access to import relief measures that directly target

			 government subsidies;

			(3)the Bureau of Customs and Border Protection

			 of the Department of Homeland Security has encountered particular problems in

			 collecting countervailing and antidumping duties from new shippers who default

			 on their bonding obligations;

			(4)this behavior may detract from the ability

			 of United States companies to recover from competition found to be unfair under

			 international trade laws;

			(5)accordingly, it is appropriate, for a test

			 period, to suspend the availability of bonds for new shippers and instead

			 require cash deposits;

			(6)more analysis and assessment is needed to

			 determine the appropriate policy to respond to this and other problems

			 experienced in the collection of duties and the impact that policy changes

			 could have on legitimate United States trade and United States trade

			 obligations;

			(7)given the developments in the ongoing World

			 Trade Organization (WTO) negotiations relating to trade remedies, Congress

			 reiterates its resolve as expressed in House Concurrent Resolution 262 (107th

			 Congress), which was overwhelmingly approved by the House of Representatives on

			 November 7, 2001, by a vote of 410 to 4;

			(8)the United States Trade Representative

			 should monitor compliance by United States trading partners with their trade

			 obligations and systematically identify areas of noncompliance;

			(9)the United States Trade Representative

			 should then aggressively resolve noncompliance through consultations with

			 United States trading partners;

			(10)however, should efforts to resolve disputes

			 through consultation fail, the United States Trade Representative should

			 vigorously pursue United States rights through dispute settlement in every

			 available forum;

			(11)given the huge growth in trade with the

			 People’s Republic of China, its impact on the United States economy, and the

			 complaints voiced by many United States interests that China is not complying

			 with its international trade obligations, the United States Trade

			 Representative should place particular emphasis on identifying and resolving

			 disputes with China that limit United States exports, particularly concerning

			 compliance with obligations relating to intellectual property rights and

			 enforcement, tariff and nontariff barriers, subsidies, technical barriers to

			 trade, sanitary and phytosanitary issues, nonmarket-based industrial policies,

			 distribution rights, and regulatory transparency;

			(12)in addition, the United States Trade

			 Representative should place particular emphasis on trade barriers imposed by

			 Japan, specifically the Japanese trade ban on United States beef without

			 scientific justification, the Japanese sanitary and phytosanitary restrictions

			 on United States agricultural products, Japanese policies on pharmaceutical and

			 medical device reference pricing, insurance cross-subsidization, and

			 privatization in a variety of sectors that discriminate against United States

			 companies;

			(13)the fixed exchange rate that the People’s

			 Republic of China currently maintains is a substantial distortion to world

			 markets, blocking the price mechanism and impeding adjustment of international

			 imbalances, and it is also a source of large and increasing risk to the Chinese

			 economy;

			(14)the People’s Republic of China has

			 completed significant preparations over the last two years for adoption of a

			 more flexible, market-oriented exchange rate;

			(15)the People’s Republic of China is now ready

			 to move to a more flexible exchange rate and it should move to such an exchange

			 rate as soon as possible;

			(16)the Secretary of the Treasury, in the

			 annual report reviewing developments in international economic policy,

			 including exchange rate policy, under the Omnibus Trade and Competitiveness Act

			 of 1988, appropriately concluded that “current Chinese policies are highly

			 distortionary and pose a risk to China’s economy, its trading partners, and

			 global economic growth”;

			(17)moreover, the rapid growth of credit and

			 very high rate of investment risk undermine the progress that the People’s

			 Republic of China has made in reforming its banking system by creating new

			 flows of non-performing loans;

			(18)such behavior effectively prevents market

			 forces from operating efficiently in the People’s Republic of China, which

			 distorts world trade;

			(19)furthermore, based on the fact that the

			 Secretary of the Treasury has determined the currency policy of the People’s

			 Republic of China to be “distortionary”, the United States Trade Representative

			 and the Secretary of the Treasury should place particular emphasis on

			 determining whether China is violating its international obligations and

			 identify to Congress the actions it is taking to address distortions to world

			 trade;

			(20)in addition, Japan’s policy of intervening

			 to influence the value of its currency and its prolific barriers to trade

			 create distortions that disadvantage United States exporters;

			(21)this adverse impact is magnified by Japan’s

			 role in the global marketplace, combined with its chronic surplus, weak

			 economy, deflationary economy, low growth rate, and lack of consumer spending;

			 and

			(22)accordingly, the United States Trade

			 Representative should have additional resources in the Office of the General

			 Counsel, the Office of Monitoring and Enforcement, the Office of China Affairs,

			 and the Office of Japan, Korea, and APEC Affairs to address a variety of needs

			 that will best enable United States companies, farmers, and workers to benefits

			 from the trade agreements to which the United States has around the

			 world.

			3.Application of

			 countervailing duties to nonmarket economy countries

			(a)Amendments

				(1)Countervailing

			 duties imposedSection

			 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is amended by

			 inserting (including a nonmarket economy country) after

			 country each place it appears.

				(2)Definition of

			 countervailable subsidySection 771(5)(E) of such Act (19 U.S.C.

			 1677(5)(E)) is amended by adding at the end the following new sentences:

			 With respect to the People’s Republic of China, if the administering

			 authority encounters special difficulties in calculating the amount of a

			 benefit under clause (i), (ii), (iii), or (iv) of this subparagraph, the

			 administering authority may use methodologies for identifying and measuring the

			 subsidy benefit which take into account the possibility that prevailing terms

			 and conditions in China may not always be available as appropriate benchmarks.

			 When applying such methodologies, the administering authority should adjust

			 such prevailing terms and conditions before considering the use of terms and

			 conditions prevailing outside China..

				(b)Prohibition on

			 double countingIn applying

			 section 701(a)(1) of the Tariff Act of 1930, as amended by subsection (a), to a

			 class or kind of merchandise of a nonmarket economy country, the administering

			 authority shall ensure that—

				(1)any countervailable subsidy is not double

			 counted in an antidumping order under section 731 of such Act (19 U.S.C. 1673)

			 on the same class or kind of merchandise of the country; and

				(2)the application of section 701(a)(1) of

			 such Act is consistent with the international obligations of the United

			 States.

				(c)Effective

			 dateThe amendments made by

			 subsection (a) apply to any petition filed under section 702 of the Tariff Act

			 of 1930 (19 U.S.C. 1671a) on or after 30 days after the date of the enactment

			 of this Act, and the provisions contained in subsection (b) apply to any

			 subsequent determination made under section 733, 735, or 751 of such Act (19

			 U.S.C. 1673b, 1673d, or 1675).

			4.New shipper review

			 amendment

			(a)Suspension of

			 the availability of bonds to new shippersClause (iii) of section 751(a)(2)(B) of the

			 Tariff Act of 1930 (19 U.S.C. 1675(a)(2)(B)(iii)) shall not be effective during

			 the 3-year period beginning on the date of the enactment of this Act.

			(b)Report on the

			 impact of the suspensionNot

			 later than 2 years after the date of the enactment of this Act, the Secretary

			 of the Treasury, in consultation with the Secretary of Commerce, the United

			 States Trade Representative, and the Secretary of Homeland Security, shall

			 submit to the Committee on Finance of the Senate and the Committee on Ways and

			 Means of the House of Representatives a report containing—

				(1)recommendations on whether the suspension

			 of the effectiveness of section 751(a)(2)(B)(iii) of the Tariff Act of 1930

			 should be extended beyond the date provided in subsection (a) of this section;

			 and

				(2)assessments of the effectiveness of any

			 administrative measures that have been implemented to address the difficulties

			 giving rise to the suspension under subsection (a) of this section,

			 including—

					(A)problems in assuring the collection of

			 antidumping duties on imports from new shippers; and

					(B)burdens imposed on legitimate trade and

			 commerce by the suspension of availability of bonds to new shippers by reason

			 of the suspension under subsection (a).

					(c)Report on

			 collection problems and analysis of proposed solutions

				(1)ReportNot later than 90 days after the date of

			 the enactment of this Act, the Secretary of the Treasury, in consultation with

			 the Commissioner of the Bureau of Customs and Border Protection and the

			 Secretary of Commerce, shall submit to the Committee on Ways and Means of the

			 House of Representatives and the Committee on Finance of the Senate a report

			 describing the major problems experienced in the collection of duties,

			 including fraudulent activities intended to avoid payment of duties, with an

			 estimate of the total amount of uncollected duties for the previous fiscal year

			 and a breakdown across product lines describing the reasons duties were

			 uncollected.

				(2)RecommendationsThe report shall make recommendations on

			 additional actions to address remaining problems related to duty collections

			 and, for each recommendation, provide an analysis of how the recommendation

			 would address the specific problem or problems cited and the impact that

			 implementing the recommendation would have on international trade and commerce

			 (including any additional costs imposed on United States businesses and whether

			 the implementation of the revision is likely to violate any international trade

			 laws).

				5.Comprehensive

			 monitoring of compliance by the People’s Republic of China with its

			 international trade obligations

			(a)Intellectual

			 property rights compliance

				(1)In

			 generalIn accordance with

			 the terms of the Agreement of WTO Accession for the People’s Republic of China,

			 subsequent agreements by Chinese authorities through the U.S.-China Joint

			 Commission on Commerce and Trade (JCCT), and other obligations by Chinese

			 officials related to its trade obligations, the United States Trade

			 Representative and the Secretary of Commerce shall undertake to ensure that the

			 Government of the People’s Republic China has taken the following steps:

					(A)The Chinese Government has increased the

			 number of civil and criminal prosecutions of intellectual property rights

			 violators by the end of 2005 to a level that significantly decreases the

			 current amount of infringing products for sale within China.

					(B)China’s Supreme People’s Court, Supreme

			 People’s Procuratorate, and Ministry of Public Security have issued draft

			 guidelines for public comment to ensure the timely referral of intellectual

			 property rights violations from administrative bodies to criminal

			 prosecution.

					(C)The Chinese Ministry of Public Security and

			 the General Administration of Customs have issued regulations to ensure the

			 timely transfer of intellectual property rights cases for criminal

			 investigation.

					(D)The Chinese Ministry of Public Security has

			 established a leading group responsible for overall research, planning, and

			 coordination of all intellectual property rights criminal enforcement to ensure

			 a focused and coordinated nationwide enforcement effort.

					(E)The Chinese Government has established a

			 bilateral intellectual property rights law enforcement working group in

			 cooperation with the United States whose members will cooperate on enforcement

			 activities to reduce cross-border infringing activities.

					(F)The Chinese Government has aggressively

			 countered movie piracy by dedicating enforcement teams to pursue enforcement

			 actions against pirates and has regularly instructed enforcement authorities

			 nationwide that copies of films and audio-visual products still in censorship

			 or import review or otherwise not yet authorized for distribution are deemed

			 pirated and subject to enhanced enforcement.

					(G)By the end of 2005, the Chinese Government

			 has completed its legalization program to ensure that all central, provincial,

			 and local government offices are using only licensed software and by the end of

			 2006 has extended the program to enterprises (including state-owned

			 enterprises).

					(H)The Chinese Government, having declared

			 that software end-user piracy is considered to constitute “harm to the public

			 interest” and as such will be subject to administrative penalties nationwide,

			 has initiated civil and criminal prosecutions of software end-user

			 violators.

					(I)The Chinese Government has appointed an

			 Intellectual Property Rights Ombudsman at the Chinese Embassy in Washington,

			 D.C., to serve as the point of contact for United States companies,

			 particularly small- and medium-sized businesses, seeking to secure and enforce

			 their intellectual property rights in China or experiencing intellectual

			 property rights problems in China.

					(J)The relevant Chinese agencies, including

			 the Ministry of Commerce, the China Trademark Office, the State Intellectual

			 Property Office, and the National Copyright Administration of China have

			 significantly improved intellectual property rights enforcement at trade shows

			 and issued new regulations to achieve this goal.

					(K)Not later than June 30, 2006, the Chinese

			 State Council has submitted to the National People’s Congress the legislative

			 package needed for China to accede to the World Intellectual Property

			 Organization (WIPO) Internet treaties.

					(L)The Chinese Government has taken steps to

			 enforce intellectual property right laws against Internet piracy, including

			 through enforcement at Internet cafes.

					(M)The Chinese Government, having confirmed

			 that the criminal penalty thresholds in the 2004 Judicial Interpretation are

			 applicable to sound recordings, has instituted civil and criminal prosecutions

			 against such violators.

					(N)The Chinese Government has initiated civil

			 and criminal prosecutions against exporters of infringing recordings.

					(2)Dispute

			 settlement proceedings in WTOIf the President determines that the

			 People’s Republic of China has not met each of the obligations described in

			 subparagraphs (A) through (N) of paragraph (1) or taken steps that result in

			 significant improvements in protection of intellectual property rights in

			 accordance with its trade obligations, then the President shall assign such

			 resources as are necessary to collect evidence of such trade agreement

			 violations for use in dispute settlement proceedings against China in the World

			 Trade Organization.

				(b)Access for

			 exports of United States goodsIn accordance with the terms of the

			 Agreement of WTO Accession for the People’s Republic of China, subsequent

			 agreements by Chinese authorities through the U.S.-China Joint Commission on

			 Commerce and Trade (JCCT), and other obligations by Chinese officials related

			 to its trade obligations, the United States Trade Representative and the

			 Secretary of Commerce shall undertake to ensure that the Government of the

			 People’s Republic of China has taken the following steps:

				(1)China has taken steps to ensure that United

			 States products can be freely distributed in China, including by approving a

			 significant backlog of distribution license applications and by preparing a

			 regulatory guide for businesses seeking to acquire distribution rights that

			 expands on the guidelines announced in April 2005.

				(2)Chinese officials have permitted all

			 enterprises in China, including those located in bonded zones, to acquire

			 licenses to distribute goods throughout China.

				(3)The Chinese Government has submitted

			 regulations on management of direct selling to the Chinese State Council for

			 review and taken any additional steps necessary to provide a legal basis for

			 United States direct sales firms to sell United States goods directly to

			 households in China.

				(4)The Chinese Government has issued final

			 regulations on direct selling, including with respect to distribution of

			 imported goods and fixed location requirements.

				(c)Access for

			 exports of United States servicesIn accordance with the terms of the

			 Agreement of WTO Accession for the People’s Republic of China, subsequent

			 agreements by Chinese authorities through the U.S.-China Joint Commission on

			 Commerce and Trade (JCCT), and other obligations by Chinese officials related

			 to its trade obligations, the United States Trade Representative and the

			 Secretary of Commerce shall undertake to ensure that the Government of the

			 People’s Republic of China has taken the following steps:

				(1)The Chinese Government has convened a

			 meeting of the U.S.-China Insurance Dialogue before the end of 2005 to discuss

			 regulatory concerns and barriers to further liberalization of the

			 sector.

				(2)The Chinese Government has made senior

			 level officials available to meet under the JCCT Information Technology Working

			 Group to discuss capitalization requirements, resale services, and other issues

			 as agreed to by the two sides.

				(d)Access for

			 United States agricultureIn

			 accordance with the terms of the Agreement of WTO Accession for the People’s

			 Republic of China, subsequent agreements by Chinese authorities through the

			 U.S.-China Joint Commission on Commerce and Trade (JCCT), and other obligations

			 by Chinese officials related to its trade obligations, the United States Trade

			 Representative and the Secretary of Agriculture shall undertake to ensure that

			 the Government of the People’s Republic of China has taken the following

			 steps:

				(1)China has completed the regulatory approval

			 process for a United States-produced corn biotech variety.

				(2)China’s Administration of Quality

			 Supervision, Inspection and Quarantine has implemented the 2005 Memorandum of

			 Understanding between the United States and China designed to facilitate

			 cooperation on animal and plant health safety issues and improve efforts to

			 expand United States access to China’s markets for agricultural

			 commodities.

				(e)Accounting of

			 Chinese subsidiesIn

			 accordance with the terms of the Agreement of WTO Accession for the People’s

			 Republic of China, subsequent agreements by Chinese authorities through the

			 U.S.-China Joint Commission on Commerce and Trade (JCCT), and other obligations

			 by Chinese officials related to its trade obligations, the United States Trade

			 Representative and the Secretary of Commerce shall undertake to ensure that the

			 Government of the People’s Republic of China has provided a detailed accounting

			 of its subsidies to the World Trade Organization by the end of 2005.

			(f)Reports

				(1)Biannual

			 reportNot later than six

			 months after the date of the enactment of this Act, and every six months

			 thereafter, the President should transmit to the Committee on Ways and Means of

			 the House of Representatives and the Committee on Finance of the Senate a

			 report that contains—

					(A)a description of the specific steps taken

			 by the Government of the People’s Republic of China to meet its obligations

			 described in subsections (a) through (e) of this section (other than

			 obligations described in subsections (a)(1)(A) and (G), (b)(1), (c)(1), and

			 (e));

					(B)an analysis of the extent to which Chinese

			 officials are attempting in good faith to meet such obligations; and

					(C)a description of the actions, if any, the

			 President will take to obtain compliance by China if the President determines

			 that the Chinese Government is failing to meet such obligations, including

			 pursuing United States rights under the dispute settlement provisions of the

			 World Trade Organization, as appropriate.

					(2)Monthly

			 reportNot later than 30 days

			 after the date of the enactment of this Act, and every 30 days thereafter, the

			 President should transmit to the Committee on Ways and Means of the House of

			 Representatives and the Committee on Finance of the Senate a report that

			 contains—

					(A)a description of the specific steps taken

			 by the Government of the People’s Republic of China to meet its obligations

			 described in subsections (a)(1)(A) and (G), (b)(1), (c)(1), and (e);

					(B)an analysis of the extent to which Chinese

			 officials are attempting in good faith to meet such obligations; and

					(C)a description of the actions, if any, the

			 President will take to obtain compliance by China if the President determines

			 that the Chinese Government is failing to meet such obligations, including

			 pursuing United States rights under the dispute settlement provisions of the

			 World Trade Organization, as appropriate.

					6.Report on currency

			 manipulation by foreign countriesNot later than 60 days after the date of the

			 enactment of this Act, the Secretary of the Treasury shall submit to the

			 Committee on Ways and Means of the House of Representatives and the Committee

			 on Finance of the Senate a report that—

			(1)defines currency manipulation;

			(2)describes actions of foreign countries that

			 will be considered to be currency manipulation; and

			(3)describes how statutory provisions

			 addressing currency manipulation by trading partners of the United States

			 contained in, and relating to, section 40 of the Bretton Woods Agreements Act

			 (22 U.S.C. 286y) and sections 3004 and 3005 of the Exchange Rates and

			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5304 and

			 5305) can be better clarified administratively to provide for improved and more

			 predictable evaluation.

			7.Authorization of

			 appropriations for the Office of the United States Trade

			 Representative

			(a)Authorization of

			 appropriations

				(1)In

			 generalSection 141(g)(1)(A)

			 of the Trade Act of 1974 (19 U.S.C. 2171(g)(1)(A)) is amended by striking

			 clauses (i) and (ii) and inserting the following:

					

						(i)$44,779,000 for fiscal year 2006.

						(ii)$47,018,000 for fiscal year

				2007.

						.

				(2)Rule of

			 constructionThe amendment

			 made by paragraph (1) shall not be construed to affect the availability of

			 funds appropriated pursuant to section 141(g)(1)(A) of the Trade Act of 1974

			 before the date of the enactment of this Act.

				(b)Authorization of

			 appropriations for the Office of the General Counsel and certain other

			 officesThere are authorized

			 to be appropriated to the Office of the United States Trade Representative for

			 the appointment of additional staff in or enhanced activities by the Office of

			 the General Counsel, the Office of Monitoring and Enforcement, the Office of

			 China Affairs, and the Office of Japan, Korea, and APEC Affairs—

				(1)$4,000,000 for fiscal year 2006; and

				(2)$4,000,000 for fiscal year 2007.

				8.Authorization of

			 appropriations for the United States International Trade Commission

			(a)Authorization of

			 appropriationsSection

			 330(e)(2)(A) of the Tariff Act of 1930 (19 U.S.C. 1330(e)(2)(A)) is amended by

			 striking clauses (i) and (ii) and inserting the following:

				

					(i)$62,752,000 for fiscal year 2006.

					(ii)$65,890,000 for fiscal year

				2007.

					.

			(b)Rule of

			 constructionThe amendment

			 made by subsection (a) shall not be construed to affect the availability of

			 funds appropriated pursuant to section section 330(e)(2)(A) of the Tariff Act

			 of 1930 before the date of the enactment of this Act.

			(c)Study and report

			 on trade and economic relations with China

				(1)Study

					(A)In

			 generalThe United States

			 International Trade Commission shall carry out a comprehensive study on trade

			 and economic relations between the United States and the People’s Republic of

			 China which focuses on China’s macroeconomic policy, including its fixed

			 exchange rate policy, the competitiveness of its industries, the composition

			 and nature of its trade patterns, and the impact of these elements on the

			 United States trade account, industry, competitiveness, and employment.

					(B)RequirementsIn carrying out the study under

			 subparagraph (A), the United States International Trade Commission shall

			 undertake the following:

						(i)An analysis of the United States trade and

			 investment relationship with China, with a focus on the United States-China

			 trade balance and trends affecting particular industries, products, and sectors

			 in agriculture, manufacturing, and services. The analysis shall provide context

			 for understanding the U.S.-China trade and investment relationship, by

			 including information regarding China’s economic relationships with third

			 countries and China’s changing policy regime and business environment. The

			 analysis shall include a focus on United States-China trade in goods and

			 services, United States direct investment in China, China’s foreign direct

			 investment in the United States, and the relationship between trade and

			 investment. The analysis shall make adjustments, where possible, for

			 merchandise passed through Hong Kong.

						(ii)An analysis of the competitive conditions

			 in China affecting United States exports and United States direct investment.

			 The analysis shall take into account, to the extent feasible, significant

			 factors including tariffs and non-tariff measures, competition from Chinese

			 domestic firms and foreign-based companies operating in China, the Chinese

			 regulatory environment, including specific regulations and overall regulatory

			 transparency, and other Chinese industrial and financial policies. In addition,

			 the analysis shall examine the specific competitive conditions facing United

			 States producers in key industries, products, and sectors, potentially

			 including computer and telecommunications hardware, textiles, grains, cotton,

			 and financial services.

						(iii)An examination of the role and importance

			 of intellectual property rights issues, such as patents, copyrights, and

			 licensing, in specific industries in China, including the pharmaceutical

			 industry, the software industry, and the entertainment industry.

						(iv)An analysis of the effects on global

			 commodity markets of China’s growing demand for energy and raw

			 materials.

						(v)An examination of whether or not increased

			 United States imports from China reflect displacement of United States imports

			 from third countries or United States domestic production, and the role of

			 intermediate and value-added goods processing in China’s pattern of

			 trade.

						(2)ReportNot later than one year after the date of

			 the enactment of this Act, the United States International Trade Commission

			 shall submit to the Committee on Ways and Means of the House of Representatives

			 and the Committee on Finance of the Senate a report that contains the results

			 of the study carried out under paragraph (1).

				9.Sense of Congress

			 Regarding Expansion of Membership in the Agreement on Government Procurement of

			 the WTO

			(a)FindingsCongress finds the following:

				(1)Nondiscriminatory, procompetitive,

			 merit-based, and technology-neutral procurement of goods and services is

			 essential so that governments can acquire the best goods to meet their needs

			 for the best value.

				(2)The Agreement on Government Procurement

			 (GPA) of the World Trade Organization (WTO) provides a multilateral framework

			 of rights and obligations founded on such principles.

				(3)The United States is a member of the GPA,

			 along with Canada, the European Union (including its 25 member States: Austria,

			 Belgium, Cyprus, the Czech Republic, Denmark, Estonia, Finland, France,

			 Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxemburg, Malta,

			 the Netherlands, Poland, Portugal, Slovak Republic, Slovenia, Spain, Sweden,

			 and the United Kingdom), Hong Kong, Iceland, Israel, Japan, Korea,

			 Liechtenstein, the Netherlands with respect to Aruba, Norway, Singapore, and

			 Switzerland.

				(4)Albania, Bulgaria, Georgia, Jordan, the

			 Kyrgyz Republic, Moldova, Oman, Panama, and Taiwan are currently negotiating to

			 accede to the GPA.

				(5)The People’s Republic of China joined the

			 WTO in December 2001, signaling to the international community its commitment

			 to greater openness.

				(6)When China joined the WTO, it committed, in

			 its protocol of accession, to negotiate entry into the GPA as soon as

			 possible.

				(7)More than 3 years after its entry into the

			 WTO, China has not commenced negotiations to join the GPA.

				(8)Recent legal developments in China

			 illustrate the importance and urgency of expanding membership in the

			 GPA.

				(9)In 2002, China enacted a law on government

			 procurement that incorporates preferences for domestic goods and

			 services.

				(10)The first sector for which the Chinese

			 Government has sought to implement the new government procurement law is

			 computer software.

				(11)In March 2005 the Chinese Government

			 released draft regulations governing the procurement of computer

			 software.

				(12)The draft regulations require that

			 non-Chinese software companies meet conditions relating to outsourcing of

			 software development work to China, technology transfer, and similar

			 requirements, in order to be eligible to participate in the Chinese Government

			 market.

				(13)As a result of the proposed regulations, it

			 appears likely that a very substantial amount of American software will be

			 excluded from the government procurement process in China. The draft software

			 regulations threatened to close off a market with a potential value of more

			 than $8 billion to United States firms.

				(14)United States software companies have made

			 a substantial commitment to the Chinese market and have made a substantial

			 contribution to the development of China’s software industry.

				(15)The outright exclusion of substantial

			 amounts of software not of Chinese origin that is apparently contemplated in

			 the regulations is out of step with domestic preferences that exist in the

			 procurement laws and practices of other WTO member countries, including the

			 United States.

				(16)The draft regulations do not adhere to the

			 principles of nondiscriminatory, procompetitive, merit-based, and

			 technology-neutral procurement embodied in the GPA.

				(17)The software piracy rate in China has never

			 fallen below 90 percent over the past 10 years.

				(18)Chinese Government entities represent a

			 very significant portion of the software market in China that is not dominated

			 by piracy.

				(19)The combined effect of rampant software

			 piracy and the proposed discriminatory government procurement regulations will

			 be a nearly impenetrable barrier to market access for the United States

			 software industry in China.

				(20)The United States trade deficit with China

			 in 2004 was $162,000,000,000, the highest with any economy in the world, and a

			 12.4 percent increase over 2003.

				(21)China’s Premier, Wen Jiabao, has committed

			 to rectify this serious imbalance by increasing China’s imports of goods and

			 services from the United States.

				(22)The proposed software procurement

			 regulations that were described by the Chinese Government in November 2004

			 incorporate policies that are fully at odds with Premier Wen’s commitment to

			 increase China’s imports from the United States, and will add significantly to

			 the trade imbalance between the United States and China.

				(23)Once it is fully implemented, the

			 discriminatory aspects of China’s government procurement law will apply to all

			 goods and services that the government procures.

				(24)Other developing countries may follow the

			 lead of China.

				(25)In July 2005, senior officials of the

			 Chinese Government announced at the U.S.-China Joint Committee on Commerce and

			 Trade that China would accelerate its efforts to join the GPA and toward this

			 end will initiate technical consultations with other WTO member countries and

			 accordingly delay issuing draft regulations on software procurement, as it

			 further considers public comments and makes revisions in light of WTO

			 rules.

				(b)Sense of

			 CongressIt is the sense of

			 Congress that—

				(1)the Government of the United States should

			 strive to expand membership in the Agreement on Government Procurement of the

			 World Trade Organization (WTO);

				(2)the Government of the United States should

			 ensure that the Government of the People’s Republic of China meets its WTO

			 obligations as recently affirmed through its commitment in July 2005 through

			 the U.S.-China Joint Committee on Commerce and Trade, to join the WTO Agreement

			 on Government Procurement;

				(3)the Government of the United States should

			 seek a commitment from the Government of the People’s Republic of China to

			 maintain its suspension of the implementation of its law on government

			 procurement, pending the conclusion of negotiations to accede to the Agreement

			 on Government Procurement of the WTO;

				(4)the Government of the United States should

			 seek commitments from the Government of the People’s Republic of China and

			 other countries that are not yet members of the Agreement on Government

			 Procurement of the WTO to implement the principles of openness, transparency,

			 fair competition based on merit, nondiscrimination, and accountability in their

			 government procurement as embodied in that agreement; and

				(5)the President should direct all appropriate

			 officials of the United States to raise these concerns with appropriate

			 officials of the People’s Republic of China and other trading partners.

				

